Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Three months ended March 31, 2009 (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ (142 ) Plus: Interest included in expense(b) 5,090 One-third of rental expense(c) 72 Adjusted “earnings” $ 5,020 Fixed charges: Interest included in expense(b) $ 5,090 Interest capitalized 12 One-third of rental expense(c) 72 Total fixed charges $ 5,174 Ratio of earnings to fixed charges 0.97 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (1)
